Case: 3:20-cv-00224-NBB-RP Doc #: 68-14 Filed: 02/02/21 1 of 1 PagelD #: 1424

David O'Donnell

From: Cron, Lily <Lily.Cron@stblaw.com>

Sent: Friday, December 18, 2020 12:02 PM

To: Azarkh, David; David O'Donnell: Youngwood, Jonathan; Jack Williams
Subject: press release

 

 

# magtaueeyy #

Sts Magihi Bavaro
Pheer, S18 BEES
da] Tenia
Vakirscity Hatch ee

 

pee IMMEDIATE RELEASE:

Revision of Current Facility Use Policy in Effect for
the Use of Grounds Outside the Historic Lafayette
Consty Caurthasise

(Gatherings of four or less people an the Courthouse
aca ave net required ta have a peruuit,

Pert bien Lafayette County Board of Supervisors voted on
have ieee Jonday, Juae 15, to amend the Facillry Use Poli¢y for
tea, pie outside grounds of the Lafayette County
tens? Courthouse.
ead Med sity

 
  
 

tte Whe new policy states a peerail is net requised for
athernus of four or tesa people on the grounds,
conte including the area around the Coalederate starue, While
eee, gatherings of four people or less do net require a
permit art individual or group may réquest one for the
exclusive use of the area,

tis Pender
Cianpey fasinitstcieed

The previous policy states all autherings are required ta have 4 poet.

This new policy takes effect inimediately, Groups of five or more whe
wouid like to plan u gathering outside the Courthmise must submit ticir
permit application ut least 30 days prior to the date-of wie, unless unaneil
Gircumshinces make it impessible to apply prior to that Jd-day deadfine.
The Board af Supervisors andor ihe Shariil’s Department wilt review all
permit appheations and derermine whether (a waive the 30-day period,

The motion for this amendment was made by District 2 supervisor Larry
Gillespie and seconded by Disinct | supervisor Brent Larson.

   
